Citation Nr: 0000140	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for skin cancer due to sun 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in May 1999.


FINDING OF FACT

The veteran has failed to submit evidence to justify a belief 
by a fair and impartial individual that a claim for service 
connection for skin cancer due to sun exposure is plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for skin cancer due to sun exposure.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for treatment or 
diagnosis of skin cancer.  Clinical evaluation of the skin 
was normal on discharge examination in February 1955.  

Post-service medical evidence shows that the veteran was seen 
in June 1986 for complaint of a sore on the right side for 
the past year which would not heal.  He indicated that it 
itched occasionally.  Evaluation of the skin revealed a 1 cm. 
rough papular lesion on the right post lateral thorax.  The 
assessment included rule out skin cancer.  A biopsy later 
that month showed intraepithelial carcinoma (Bowen's 
disease).  A July 1995 VA discharge summary shows that the 
veteran was hospitalized with a two-year history of recurrent 
squamous cell carcinoma of the right neck.  It was noted that 
the area was first resected in 1993 and again in May 1995, at 
which time a biopsy showed peri-lymphoid invasion.  The 
veteran underwent an elective right modified radical neck 
dissection.  Thereafter, the records showed continued 
treatment for skin cancer. 

A Decision Review Officer's Conference Report dated in June 
1998 shows that the veteran attended an informal conference 
with his representative and was told that medical evidence 
demonstrating a link between his current condition and 
service was needed to substantiate his claim.  

In April 1999, the veteran testified that while in service he 
worked on a flightline in Florida and was exposed to the sun 
every day.  He noted that he served aboard the USS Mendora 
from March to July 1954 and that his military occupational 
specialty was parachute rigger.  He was on the upper deck of 
the ship at least half of the time.  He indicated that he 
wore a T-shirt and sunburned on his arms and neck 
approximately 5-6 times while on the ship.  He self-treated 
with Noxzema.  He stated that he began noticing cancer 
lesions in the 1970s.  The lesions began on his face and nose 
and eventually moved to his neck.  A subsequent biopsy showed 
squamous cell carcinoma.  He indicated that he now has 
lesions removed every 3-4 months.  After service, he worked 
in the Merchant Marine, but had a job inside.  See April 1999 
hearing transcript.  

In April 1999, the veteran submitted a page from the Mayo 
Clinic Family Health book which noted that squamous cell 
cancer appeared most frequently on skin regularly exposed to 
sunlight.  It further noted that fair-skinned, blue-eyed, 
blond or red-haired persons were the most vulnerable and that 
the onset was most commonly after age 50.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

That the veteran currently has squamous cell carcinoma is not 
in dispute.  The controversy exists over the relationship 
between the current disability and any injury or disease 
incurred in service.  The veteran contends that his skin 
cancer was the result of being sunburned on several occasions 
while in service.  The medical evidence of record, while 
confirming the veteran's current squamous cell carcinoma and 
constituting competent medical evidence as required by 
Grottveit, fails to link the skin cancer to any injury or 
disease in service.  In the absence of proof of a 
relationship with an injury or disease incurred in service, 
the claim is not plausible and, therefore, not well-grounded.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 (1992).  

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinion involves medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Finally, the Board notes that in support of his claim the 
veteran has submitted a photocopy of page from a health 
publication concerning the relationship between sun exposure 
and the subsequent development of squamous cell carcinoma.  
In Quiamco v. Brown, 6 Vet.App. 304 (1994), the Court held: 
"the treatise quoted must bear directly on the veteran's 
medical condition."  The Board finds that some probative 
value and weight must attach to this evidence, since it does 
indicate a potential relationship between sun exposure and 
the development of skin cancer.  However, the evidence does 
not speak to the specific facts of this case, and therefore 
its' value is considerably diminished.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for skin cancer due to sun 
exposure is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

